DETAILED ACTION
Response to Arguments

Applicant’s amendments filed 4/28/22 have been entered.  Currently claims 1-28 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 fails to limit claim 1 as all the limitations of claim 5 are present within claim 1..  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Van Giel et al (WO 2017121499 which US Publication 20190024384 is being used as the direct translation).
a.	As to claims 1, 3 and 5, Van Giel et al disclose a covering panel, comprising at least one substrate and optionally a top layer.  The substrate comprises a synthetic material, filler material, a foaming agent, a stabilizer, plasticizer, impact modifier, or other additives.  The filler material can comprise multiple fillers in combination with talc (paragraph 58).  Therefore, talc will read on applicant’s filler material and limestone/marble and magnesium carbonate will read on the primary material, a foaming agent is applicant’s foaming agent (85), a stabilizer which can be calcium zinc (110) and a synthetic material (applicant’s binding material). Van Giel discloses that the density of the substrate is selected dependent on the particular application of the panel.
Therefore one of ordinary skill in the art would be able to have modified Van Giel and formed the flooring panel to have a specific density of 2 to 4 as one of ordinary skill in the art would know how to adjust the density of the panel by the amount of blowing agent used and therefore could obtain a panel with a specific density of between 2 and 4 as both panels are directed to flooring and is a suitable density of flooring applications.

b.	 It should be noted that claim 4 is a product by process claim in that it defines how the board was formed.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply the same board structure, and the reference discloses such a product.
c.	As to claim 10, Van Giel is silent to a first and second primary particle and mesh size.
Van Giel discloses that multiple filler materials can be provided and therefore each of the fillers can have a different particle size as Van Giel teaches the filler particles can have a size range 5 and 200 microns and therefore it would have been obvious to use particles having different sizes as the range the particles can be in size is large and therefore it would be obvious absent teachings of unexpected results.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Van Giel et al (WO 2017121499 which US Publication 20190024384 is being used as the direct translation) in view of Cernohous et al (US Publication 20150114552).
a.	Van Giel renders claim 1 obvious for the reasons noted above, however is silent the use of basalt powder.
b.	Cernohous discloses a composite panel that can be used for flooring wherein the flooring can comprise basalt as a filler material.  
c.	It would have been obvious to one of ordinary skill in the art to have modified Van Giel and used basalt as a filler material as suggested by Cernohous as it’s a known filler material used within flooring material and would be a suitable alternative.   See MPEP 2144.06.

Claim 11-14, 17, 19-23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Van Giel et al (WO 2017121499 which US Publication 20190024384 is being used as the direct translation) in view of Song (US Publication 20170298639).
a.	As to claims 11, 12 and 13 Van Giel et al disclose a covering panel, comprising at least one substrate and optionally a top layer.  The substrate comprises a synthetic material, filler material, a foaming agent, a stabilizer, plasticizer, impact modifier, or other additives.  The filler material can comprise multiple fillers in combination with talc (paragraph 58).  Therefore, talc will read on applicant’s filler material and limestone/marble and magnesium carbonate will read on the primary material, a foaming agent is applicant’s foaming agent (85), a stabilizer which can be calcium zinc (110) and a synthetic material (applicant’s binding material). Van Giel discloses that the density of the substrate is selected dependent on the particular application of the panel however is silent to the specific gravity and is silent to a stone veneer top layer.
b.	Song discloses a composite board for flooring, wherein the decorative layer is a stone veneer layer adhered to a substrate layer.  However this reference is silent to the thickness of the stone veneer layer.
	It would have been obvious to one of ordinary skill in the art to have modified Song and formed the stone veneer layer to be .125 inches or less as one of ordinary skill in the art would know that a thicker panel provides more protection but costs more while a thinner layer is more flexible provides less protection but is cheaper.  See MPEP 2144.06 change in shape.
c.	It would have been obvious to one of ordinary skill in the art to have modified Van Giel and used a decorative stone veneer layer as a decorative layer as it would be an aesthetically pleasing design used with flooring and therefore also a suitable alternative to use to provide a desired appearance such as replicating stone.  
	Therefore one of ordinary skill in the art would be able to have modified Van Giel and Song and formed the flooring panel to have a specific density of 2 to 4 as one of ordinary skill in the art would know how to adjust the density of the panel by the amount of blowing agent used and therefore could obtain a panel with a specific density of between 2 and 4 as both panels are directed to flooring and is a suitable density of flooring applications.

d.	As to claims 14 and 17, Van Giel discloses that an underlay can be present under the decorative layer.
It should be noted that the term in equilibrium is met as the three layers are bonded together on top of each other as this is a board term and the three layers are considered to be balanced.

e.	As to claim 19, the underlay will have a higher specific gravity than the core layer as the core layer is foamed while the underlay is made of polymers.

f.	As to claims 20 and 21, Van Giel discloses that adhesives can be used to bond to or more layers together and therefore it would have been obvious to one of ordinary skill in the art to have used an adhesive between the core layer and underlay/stone veneer top layer as it would provide for better bonding between the layers.

g.	As to claims 22 and 23, Van Giel is silent to the specific density of the panel.  Van Giel discloses that the density of the substrate/veneer layer is selected dependent on the particular application of the panel.
Therefore one of ordinary skill in the art would be able to have modified Van Giel and formed the flooring panel to have a specific density of 2 to 4 for the core layer and 2 to 3 for the stone veneer layer as one of ordinary skill in the art would know how to adjust the density of the panel by the amount of blowing agent used and therefore could obtain a panel with a specific density of between 2 and 4 for the core layer as well as adjust the materials for the stone veneer layer to have a density of between 2 and 3 as both panels are directed to flooring and is a suitable density of flooring applications.

h.	As to claim 28, Van Giel is silent to a first and second primary particle and mesh size.
Van Giel discloses that multiple filler materials can be provided and therefore each of the fillers can have a different particle size as Van Giel teaches the filler particles can have a size range 5 and 200 microns and therefore it would have been obvious to use particles having different sizes as the range the particles can be in size is large and therefore it would be obvious absent teachings of unexpected results.

Claims 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Van Giel et al (WO 2017121499 which US Publication 20190024384 is being used as the direct translation) and Song (US Publication 20170298639) in view of Bradway et al (US Publication 20180127987).
a.	As to claims 15, 16 and 18, Van Giel and Song renders claim 11 obvious for the reasons noted above, however is silent the use of a magnetized underlay.
b.	Bradway discloses a floor panel, wherein the floor panel comprises an underlayment layer which can be a magnetic layer.  
c.	It would have been obvious to one of ordinary skill in the art to have modified Van Giel and Song and a magnetic layer as an underlayment layer as suggested by Bradway as its known to be a suitable underlay layer for flooring.  See MPEP 2144.06.  Further the underlayment layer as disclosed in Bradway can give properties to the panel and therefore could provide magnetically receptive properties to the floor panel.  
It should be noted that the term in equilibrium is met as the three layers are bonded together on top of each other as this is a board term and the three layers are considered to be balanced.

Allowable Subject Matter
Claims 6-9 and 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 4/28/22 have been fully considered but they are not persuasive. 
a.	Applicant’s argue that Van Giel fails to disclose all the limitations of claims 1 and 11, however the examiner respectfully disagrees and argues that Van Giel does teach zinc carbonate as the stabilizer and stone powder or dust.  Van Giel does not teach the that the primary material of stone powder or dust is present in an amount of 30% of the combination which has been indicated allowable but claim 1 does not require a specific amount of components.  Further it would have been obvious to render the specific gravity obvious as the teachings of Van Giel state a user can adjust the density of the panel based upon the use.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734. The examiner can normally be reached Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M POLLEY/               Primary Examiner, Art Unit 1785